DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 21-28 are objected to because of the following informalities:
Claims 21-28 depends on claim 20 and Claim 20 recites “An ion source” in preamble. But claims 21-28  recites the limitation “An ion source” in the preamble is objected by examiner as it is confusing are they referring to the ion source expressed in claim 20 or different ion source. Hence, Claims 21-28 are objected.  Examiner suggest to amend the claim limitation as  “ The [[An]] ion source “ in claims 21 to 28. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim 1-6, 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0145919 A1 by Steele et al (Steele)  in view of US 2013/0140450 A1 by Graupera et al  (Graupera).

Referring to the claim 1  Steele Fig 2A-4 teaches, “ An ion source system, (Fig  2A+ item 210+215 forms an ion beam system [0049]) comprising:


    PNG
    media_image1.png
    632
    488
    media_image1.png
    Greyscale

b. a first mode  (item 210 two dimensional magneto optic lens is regarded as first mode) and a second mode (item 215 beam compression and  ion beam focussed system is regarded as second mode) for producing an ion beam from the (See item 203 plasma chamber  paragraph [0054]); 
c. wherein the first mode (item 210) further comprises
1. metastable atoms emitted from the plasma vessel (see paragraph [0052] where Steele teaches creating atomic vapor source);
2. one or more beams of laser radiation (item 252-255 laser beams) configured to excite the emitted metastable atoms to form ions; (see paragraph [0050])
3. charged particle optics configured to accelerate the emitted or extracted ions to form the ion beam (See paragraphs [0051] [0052] where Steele teaches creating the first phase of creating a ion beam at the beam formation system 210); 
d. wherein the second mode (item 215) further comprises
1. ions emitted or extracted from the plasma vessel (See paragraph [0055] where Steele teaches axial velocity beam formation at 210 and which is transported in to 215 by their own velocities}; 
2. charged particle optics configured to accelerate the emitted or extracted ions to form the ion beam (see paragraph [0056] –[0058]  where Steele teaches the extraction of ions for application using the laser based lenses).
But, Steele is silent on  an inductively coupled plasma (ICP) source, wherein metastable atoms and ions are generated within a plasma vessel and charged particle optics configured to condition the ion beam for use in focused ion beam instrumentation.

    PNG
    media_image2.png
    727
    553
    media_image2.png
    Greyscale

However, Graupera teaches an inductively coupled plasma (ICP) source (See abstract Fig 2A  item 200,  RF antenna 114, paragraph [0037]), wherein metastable atoms and ions are generated within a plasma vessel and charged particle optics configured to condition the ion beam for use in focused ion beam instrumentation (See claim 1 and Fig 2A).
	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the Graupera’s teaching of using an inductive ion coupling source in to the charged particle source of Steele by replacing atomic vapor source by introducing an antenna source outside the chamber 212  and create an ICP plasma    in order to adjust the RF phase for  minimizing or avoiding the   RF phase shift (Fig 2A and paragraph [0037]).

Referring to the claim 2 Steele’s reference as modified by Graupera reference teaches the  system of claim 1, Steele further teaches that the system further comprising one of more beams of laser radiation configured to cool or compress the metastable atoms emitted from the plasma vessel (See Fig 2A and where lasers 252 to 255 and paragraphs [0050] [0051] where Steele teaches plasma cooling and paragraphs [0054] [0055] compressing the beam).

Referring to the claim 3 Steele’s reference as modified by Graupera reference teaches the system of claim 2, Steele further teaches that the system further comprising a magnetic field applied in the vicinity of the one of more beams of laser radiation configured to cool or compress the metastable atoms emitted from the plasma vessel. (See Fig 2A and where lasers 252 to 255 and paragraphs [0050] [0051] where Steele teaches plasma cooling and paragraphs [0054] [0055] compressing the beam).

Referring to the claim 4 Steele’s reference as modified by Graupera reference teaches the system of claim 1, Steele further teaches that the system further comprising one or more beams of laser radiation applied to the metastable atoms contained inside the plasma vessel. (See Fig 2A and where lasers 252 to 255 and paragraphs [0050] [0051] where Steele teaches plasma cooling and paragraphs [0054] [0055] compressing the beam).

Referring to the claim 5 Steele’s reference as modified by Graupera reference teaches the system of claim 4, Steele further teaches that the system further comprising  (See  paragraph [0049] Fig 2A item 202 to 208 magnets).

Referring to the claim 6 Steele’s reference as modified by Graupera reference teaches the system in claim 1, Steele further teaches that the system wherein the beams of laser radiation excite a resonant ionization process in the electric field (see Fig 2A laser beams at 210 and 215 and  paragraph [0050]  and [0067]).

Referring to the claim 8 Steele’s reference as modified by Graupera reference teaches the system in claim 1, further comprising the introduction of an additional gas species to the plasma vessel to enhance the production of metastable atoms (Fig 2A of Graupera teaches plurality of gasses paragraph [0037] ).

Referring to the claim9 Steele’s reference as modified by Graupera reference teaches an ion source system comprising: 
(See paragraph [0037]) 
Steele further teaches  one or more beams of laser radiation configured to cool or compress the metastable atoms contained inside the plasma vessel; h. ions emitted or extracted from the plasma vessel; i. charged particle optics configured to accelerate the emitted or extracted ions to form the ion beam.  (See paragraph [0055] and claim 1 of Steele).

Referring to the claim 10 Steele’s reference as modified by Graupera reference teaches the system of claim 9, Steele teaches that the system further comprising a magnetic field inside the plasma vessel configured to mediate the interaction of the metastable atoms and the one of more beams of laser radiation applied to the metastable atoms contained inside the plasma vessel.  (See Fig 2A and paragraphs [0049] [0053] and [0054])

11. - 19. (Cancelled)

Claims 20-26, and 28  are rejected under 35 U.S.C. 103 as being unpatentable over  Graupera  in view of Steele. 

Referring to the claim 20 Graupera  teaches an ion source (Fig 2A to 3 abstract and claim 5) comprising: 

j. an inductively coupled plasma (ICP) source (Fig  2A item 104 is the gas supply which acts as the ion source paragraph [0038])comprising:

1. a plasma discharge vessel  (item 102 is plasma region and 103 plasma chamber)  containing a gas (item  130A to 130D) and having a gas inlet (item 104) and a plasma outlet (See paragraphs [0012] and [0038] where Graupera teaches gas inlets plasma discharge chamber).

2. an antenna (item 114)  adjacent said discharge vessel  (item 102 plasma region or item 103 plasma chamber) and configured to receive an RF current (See paragraph [0011]);

3. a plurality of electrodes arranged adjacent said plasma outlet (See Fig 1 or 2A items 118 source electrode 120 extraction electrode and 136 focusing electrode ) ; 

Graupera further teaches  a metastable atom inlet configured to receive a beam of metastable atoms from said inductively coupled plasma source (through the mass filter 106 meta stable atomic gas enters in to the capillary tube 108 and then in to the ICP  plasma area 102 of the chamber 103) ;  a plurality of electrodes (item 116, 118 source electrodes and extraction electrode 120 and 136 focusing electrodes) arranged adjacent said beam of metastable atoms configured to produce an electric field (See  paragraphs [0012] –[0014] teaches the converting ions in to focused ion beam abstract and claim 1); 

But Graupera is silent on  a laser cooling and photoionization stage), comprising: a first set of laser emitters each configured to direct a laser beam into said beam of metastable atoms to cool and/or condense said beam of metastable atoms; a second set of laser emitters each configured to direct a laser beam into said beam of metastable atoms to photoionize a population of said metastable atoms to produce a population of ions;
However, Steele teaches a laser cooling and photoionization stage (Fig 2A-4 and item 210 item teaches laser cooling and photo ionization stage paragraph [0049]-[0051]), comprising:
a first set of laser emitters (see item 252 to 255 laser emitters) each configured to direct a laser beam into said beam of metastable atoms to cool and/or condense said beam of metastable atoms (see paragraphs [0050]-[0052]); a second set of laser emitters (See items 241-244 laser beams and  paragraphs[0053]) each configured to direct a laser beam into said beam of metastable atoms to photoionize a population of said metastable atoms to produce a population of ions  (See paragraphs [0054] to [0056] and claim 1);
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the Steele’s teaching of using two sets of lasers for laser cooling and trapping and focusing  in to the ICP source of Steele by using two stages of lasers 210 and 215   in order to compress the along See Steele: abstract and paragraph [0054]).

 Referring to the claim 21 Graupera’s reference as modified by Steele teaches an ion source according to claim 20, Steele teaches further comprising a plurality of laser emitters each configured to direct a laser beam into said plasma discharge vessel. (See Fig 2A and where lasers 252 to 255 and paragraphs [0050] [0051] where Steele teaches plasma cooling and paragraphs [0054] [0055] compressing the beam).

Referring to the claim 22 Graupera’s reference as modified by Steele teaches, an ion source according to claim 20, Steele  teaches further comprising a plurality of permanent magnets configured to produce a magnetic field inside said plasma discharge vessel. (See Fig 2A and where lasers 252 to 255 and paragraphs [0050] [0051] where Steele teaches plasma cooling and paragraphs [0054] [0055] compressing the beam).

Referring to the claim 23 Graupera’s reference as modified by Steele teaches an ion source according to claim 20,  Steele teaches that it further comprising a plurality of current-carrying wires configured to produce a magnetic field inside said plasma (See paragraph [0054] where Steel suggests using magnetic fields or current carrying wires).

Referring to the claim 24 Graupera’s reference as modified by Steele teaches an ion source according to claim 20, further comprising a plurality of permanent magnets configured to produce a magnetic field in the vicinity of said beam of metastable atoms. (See Fig 2A and where lasers 252 to 255 and paragraphs [0050] [0051] where Steele teaches plasma cooling and paragraphs [0054] [0055] compressing the beam).

Referring to the claim 25 Graupera’s reference as modified by Steele teaches an ion source according to claim 20, Steele teaches further comprising a plurality of current-carrying wires configured to produce a magnetic field in the vicinity of said beam of metastable atoms. l. (See  paragraph [0049] Fig 2A item 202 to 208 magnets).

Referring to the claim 26 Graupera’s reference as modified by Steele teaches an ion source according to claim 20,Steele teaches wherein the second set of laser emitters is configured to excite a resonant photoionization process in said electric field (see Fig 2A laser beams at 210 and 215 and  paragraph [0050]  and [0067]).

Referring to the claim 28 Graupera’s reference as modified by Steele teaches an ion source according to claim 20,  Graupera teaches further comprising a second gas contained in the plasma discharge vessel. (Fig 2A of Graupera teaches plurality of gasses paragraph [0037] ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Graupera  as applied to claim 20 above, and further in view of  US Patent 5527731 by Yamamoto et al (Yammoto).

Referring to the claim 7 Steele’s reference as modified by Graupera reference teaches the system in claim 1, both are silent on the system wherein the beams or laser radiation excite the metastable atoms to Rydberg states that subsequently ionize in the electric field.
However, Yamamoto teaches  herein the second set of laser emitters is configured to excite said metastable atoms to a Rydberg state that subsequently ionizes in said electric field (See Column 10 lines 42 to 54 where Yamamoto teaches radiation electrons and highly excited by Rydberg atoms and molecules).
Hence it would have been obvious to a person with ordinary skill in the art to use the teachings of Yamamoto on how to excite the Graupera’s system using a laser or irradiation light to excite the Rydberg atoms using electron beam bombardment (column 7 lines 54 to 62 of Yamamoto).

Claims  27 is rejected under 35 U.S.C. 103 as being unpatentable over Graupera in view of Steele as applied to claim 20 above, and further in view of  US Patent 5527731 by Yamamoto et al (Yammoto).

Referring to the claim 27 Graupera’s reference as modified by Steele teaches An ion source according to claim 20, both are silent on wherein the second set of laser 
However, Yamamoto teaches  herein the second set of laser emitters is configured to excite said metastable atoms to a Rydberg state that subsequently ionizes in said electric field (See Column 10 lines 42 to 54 where Yamamoto teaches radiation electrons and highly excited by Rydberg atoms and molecules).
Hence it would have been obvious to a person with ordinary skill in the art to use the teachings of Yamamoto on how to excite the Graupera’s system using a laser or irradiation light to excite the Rydberg atoms using electron beam bombardment (column 7 lines 54 to 62 of Yamamoto) 

Conclusion

Claims 1-10,  20-28 are rejected over prior art by examiner.

Claims 11-19 and 29. – 37 are cancelled by applicant

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/26/2022